DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites “the content of the benzotriazole compound in the interlayer film for laminated glass is two or more times the content of the phenol-based oxidation inhibitor in the interlayer film for laminated glass”. There is no support for this limitation in the specification. While the specification discloses specific amounts of the benzotriazole compound and the phenol-based oxidation inhibitor (see paragraphs 0013, 0106, Examples), there is no support to broadly recite the content of the benzotriazole compound is two “or more” times the content of the phenol-based oxidation inhibitor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US 2016/0311199 A1 cited in IDS).

Regarding claims 1, 2, 13 and 15-17, Iwamoto et al. disclose an interlayer film for a laminated glass that can be a one-layer structure or two or more-layer structure (see Abstract, Figures 1 and 2, and paragraphs 0054, 0057). The one-layer structure comprises a first layer (see paragraphs 0058, 0059). The two or more-layer structure can comprise a first layer, a second layer and a third layer, wherein the first layer is between the second layer and the third layer (see paragraph 0054). The first layer, the second layer and the third layer can comprise a polyvinyl acetal resin, a plasticizer, an oxidation inhibitor and an ultraviolet ray shielding agent (see Abstract, paragraphs 0062, 0088, 0131, 0132, 0147, 0149). The ultraviolet absorber can be a benzotriazole-based ultraviolet ray shielding agent, a triazine-based ultraviolet shielding agent and a malonic acid ester-based ultraviolet ray shielding agent (see paragraph 0134). Further, two or more kinds of ultraviolet ray shielding agent can be used (see paragraph 0132).   The benzotriazole-based ultraviolet ray shielding agent can be 2-(2’-hydroxy-3’-t-butyl-5-methylphenyl)-5-chlorobenzotriazole (see paragraph 0139). 
The content of ultraviolet ray shielding agent is 0.2 to 2.5 wt% (see paragraph 0146). Although, Iwamoto et al. do not explicitly disclose the amount of benzotriazole-based ultraviolet ray shielding agent, triazine-based ultraviolet shielding agent and malonic acid ester-based ultraviolet ray shielding agent, given that different kinds of ultraviolet ray shielding agents can be used, it would have been obvious to one of ordinary skill in the art to use each of benzotriazole-based ultraviolet ray shielding agent, triazine-based ultraviolet shielding agent and malonic acid ester-based ultraviolet ray shielding agent in amount of 0.2 wt% (i.e. 0.2 + 0.2 + 0.2), and thereby arrive at the claimed invention.
Further, the interlayer can contain an oxidation inhibitor such as a phenol-based oxidation inhibitor (see paragraph 0149). Given that one kind of the oxidation inhibitor can be used, the oxidation inhibitor consists of the phenol-based oxidation inhibitor. The amount of the oxidation inhibitor is 0.1 to 2 wt% (see paragraph 0154). Accordingly the amount of benzotriazole compound, i.e. 0.2 wt% is two times the content of the phenol-based oxidation inhibitor, i.e. 0.1 wt%. A laminated glass comprises the interlayer film between a first glass plate and a second glass plate (see paragraphs 0171, 0174, 0175).
Iwamoto et al. do not disclose spectral transmittance as presently claimed. However, given that the interlayer of Iwamoto et al. is identical to that presently claimed, it is inherent or obvious that the interlayer of Iwamoto et al. has spectral transmittance as presently claimed.

Response to Arguments
Applicant's arguments filed 11/25/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that since the interlayer film for laminated glass according to the present invention has the claimed configuration, it is possible to avoid or minimize the formation of a void in an end part of laminated glass and suppress deterioration in transparency of the glass (see paragraph [0015] of the present specification). These effects of the present invention, which are exerted by the claimed subject matter, are clearly evidenced by a comparison of Examples 1-15 of the present application with Comparative Examples 1-5 of the present application, which are set forth in Tables 1 and 2 in paragraphs [0149] and [0150] of the present specification: In particular, a comparison of Examples 1-15 of the present application with Comparative Examples 1-5 of the present application makes it clear that the kinds, contents, and combination of ultraviolet absorbers employed all affect the spectral transmittance.
As set forth in the office action, Iwamoto et a. disclose an interlayer film comprising a first layer, a second layer and a third layer, wherein each of the first layer, the second layer and the third layer can ultraviolet absorbers as presently claimed in presently claimed amounts. Given that the types and amounts of ultraviolet absorbers are identical to that utilized in the present invention, it is inherent or obvious that the interlayer of Iwamoto et al. has spectral transmittance as presently claimed. Further, the data is not persuasive for the reasons set forth below.

With respect to the examiner’s position that the claimed spectral transmittance is inherent in Iwamoto et al., applicants argue that however, “[t]o establish inherency, the extrinsic evidence, “must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill in the art.” Jn re Robertson, 169 F.3d 743, 745, 49 USPQ2d, 1949, 1950-51 (Fed. Cir. 1999) (citations omitted). “In relying upon the theory of inherency, the Examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.”
However, the basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed property is not positively stated by the reference. However, the reference teaches all of the claimed components. Therefore, the claimed property would be inherently necessarily be capable of being achieved by the prior art. If it is applicant’s position that this would not be the case: (1) persuasive evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed property with only the claimed components. Given that it is the examiner’s position that a sound basis has been provided in the rejection of record for believing that the products of the applicant and the prior art are the same, one would expect the claimed property to necessarily be present (i.e. naturally flow from the prior art), and thus, the burden is properly shifted back to applicant to show that it is not. Further, while applicant does point to data to support their position, the data is not persuasive for the reasons set forth below. 

Applicants argue that in particular, lwamoto et al. fails to teach or suggest using a triazine compound and a benzotriazole compound in combination at the specifically claimed contents.
In light of amendments, new grounds of rejections are set forth above.

Applicants argue that further, Iwamoto et al. only discloses interlayer films containing Tinuvin 326 (2-(2’- hydroxy-3’-t-butyl-5-methyl-phenyl)-5-chlorobenzotoriazole, “Tinuvin 326” available from BASF Japan Ltd.) as an ultraviolet ray shielding agent. The content of Tinuvin 326 is 0.13% - 0.18% by weight in 100% by weight of the interlayer film in each of Examples 1-27 and Comparative Examples 1-4 of Iwamoto et al. More specifically, the contents of Tinuvin 326 in 100% by weight of the interlayer film in Examples 1-27 and Comparative Examples 1-4 of Iwamoto et al. are as follows (see paragraphs [0208]-[0228] and Tables 1-3 of Iwamoto et al.).  Tinuvin 326 was also used in Comparative Examples 1 and 2 of the present application at contents of 0.14% by weight in 100% by weight of the interlayer film and 0.33% by weight in 100% by weight of the interlayer film, respectively. Thus, the contents of Tinuvin 326 in Examples 1-27 and Comparative Examples 1-4 of Iwamoto et al. (Le., 0.13% to 0.18% by weight) are very close to that of Comparative Example 1 of the present application (i.e., 0.14% by weight) and/or are within the range defined by the contents of Comparative Examples 1 and 2 of the present application (i.e., 0.14% - 0.33% by weight). Since Comparative Examples 1 and 2 of the present application do not have spectral transmittances within the claimed ranges (see Table 2 in paragraph [0150] of the present specification) and Examples 1-27 and Comparative Examples 1-4 of Iwamoto et al. have similar contents of Tinuvin 326 to Comparative Examples 1 and 2 of the present application, there is no reasonable basis for a belief that any of Examples 1-27 and Comparative Examples 1-4 of Iwamoto et al. would have spectral transmittances within the claimed ranges. Moreover, none of Examples 1-27 and Comparative Examples 1-4 of Iwamoto et al. satisfy the subject matter of “the ultraviolet absorber containing a triazine compound…..a content of the benzotriazole compound being more than 0% by weight and 0.33% by weight or less”. Thus, it cannot be said that the interlayer of Iwamoto et al. inherently possesses “a spectral transmittance of a pressed interlayer film when the interlayer film for laminated glass is pressed to a thickness of 3% of a thickness before pressing to obtain the pressed interlayer film being 60% or more at a wavelength of 380 nm, 40% or less at a wavelength of 350 nm, and 38% or less at a wavelength of 320 nm”.
As set forth in the office action, Iwamoto et a. disclose an interlayer film comprising a first layer, a second layer and a third layer, wherein each of the first layer, the second layer and the third layer can ultraviolet absorbers as presently claimed in presently claimed amounts. Given that the types and amounts of ultraviolet absorbers are identical to that utilized in the present invention, it is inherent or obvious that the interlayer of Iwamoto et al. has spectral transmittance as presently claimed. 
Further, Comparative Examples 1-4 of Iwamoto et al. recite three-layer structure comprising ultraviolet absorber amount of 0.15 wt% in first layer, 0.15 wt% in third layer and 0.12 wt% in second layer (see paragraphs 0218 and 0220). A one-layer structure of Iwamoto et al. comprises ultraviolet absorber in amount of 0.15 wt% in first layer (see paragraph 0208). The Comparative Examples 1-2 of present application recite interlayer having ultraviolet absorber in amount of 0.14 wt% or 0.33 wt% (see Table 2). The Comparative Examples 1-4 of Iwamoto et al. do not provide proper side-by-side comparison with Comparative Examples 1-2 of present invention given that (i) the interlayer comprising one-layer structure of Iwamoto et al. has ultraviolet absorber in amount of 0.15 wt%, whereas the Comparative Examples 1-2 of present application comprising one layer structure comprises ultraviolet absorber in amount of 0.14 or 0.33 wt% and (ii) the interlayer comprising one-layer structure of Iwamoto et al. has polyvinyl butyral resin having content of hydroxyl group, acetylation degree and acetalization degree different than polyvinyl butyral resin of Comparative Examples 1-2, amount of 3GO plasticizer different than Comparative Examples 1-2 and amount of BHT different than Comparative Examples 1-2 (see paragraphs 0208 and 0187 of Iwamoto et al., and paragraphs 0157 and Table 2 of present application). 

Applicants argue that further, this feature of the present invention provides for unexpected and superior results. That is, as noted above, since the interlayer film for laminated glass according to the present invention has the claimed configuration, it is possible to avoid or minimize the formation of a void in an end part of laminated glass and to suppress deterioration in transparency of the laminated glass (see paragraph [0015] of the present specification). The effects of the present invention, which are exerted by the claimed subject matter, are clearly evidenced by a comparison of Examples 1-15 of the present application with Comparative Examples 1-5 of the present application (see Tables 1 and 2 on paragraphs [0149] and [0150] of the present specification). Iwamoto et al. fails to recognize the significance and/or technical meaning of the claimed subject matter. Still further, Iwamoto et al. fails to recognize the relationship between the claimed subject matter and the superior effects of the present invention. Accordingly, the superior effects of the present invention, which are derived from claimed subject matter, could not have been expected from the teaching of Iwamoto et al. Rather, the significance and/or technical meaning of the claimed subject matter was found by the present inventors for the first time and was disclosed in the present application for the first time.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific polyvinyl acetal resin in specific amounts, while the present claim recite any polyvinyl acetal resin in any amounts, (ii) the examples recite specific plasticizer in specific amounts, while the present claim recite any plasticizer in present amounts, (iii) the examples recite specific oxidation inhibitor in specific amounts, whereas the present claim recite any oxidation inhibitor in any amounts, (iv) the examples recite specific triazine compound in specific amount and specific benzotriazole compound in specific amount, whereas present claim recite any triazine compound in broad amounts and any benzotriazole compound in broad amounts and (v) the examples recite one-layer structure, while the present claim has broad recitation of one-layer structure or a two or more-layer structure.
Further, given that the types and amounts of ultraviolet absorbers disclosed by Iwamoto et al. are identical to that utilized in the present invention, it is inherent or obvious that the interlayer has spectral transmittance as presently claimed as well as it is possible to avoid or minimize the formation of a void in an end part of laminated glass and to suppress deterioration in transparency of the laminated glass in Iwamoto et al., and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787